COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-184-CR
  
  
BLAKE 
ALAN HEADLEY                                                          APPELLANT
 
V.
 
THE STATE OF 
TEXAS                                                                  STATE
 
----------
FROM 
COUNTY CRIMINAL COURT NO.5 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant's “Motion To Withdraw Notice Of Appeal.”  The 
motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
 
  
                                                                  PER 
CURIAM
 
  
PANEL 
D:   WALKER, J., CAYCE, C.J.; and MCCOY J.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
June 3, 2004.


NOTES
1.  
See Tex. R. App. P. 47.4.